STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 16, 2015
              Plaintiff-Appellee,

v                                                                  No. 319015
                                                                   Wayne Circuit Court
DALSHONE MARCUS JOHNSON,                                           LC No. 13-005854-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 319060
                                                                   Wayne Circuit Court
MARCUS LANNELL RELERFORD,                                          LC No. 13-004693-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellant,

v                                                                  No. 319063
                                                                   Wayne Circuit Court
DALSHONE MARCUS JOHNSON,                                           LC No. 13-004693-FC

              Defendant-Appellant.


Before: M. J. KELLY, P.J., and WILDER and K. F. KELLY, JJ.

PER CURIAM.

        Defendants Dalshone Johnson and Marcus Relerford appeal by right their convictions
after a joint trial before a jury with charges from two separate cases that were consolidated for
trial. In LC No. 13-005854-FC, the jury convicted Johnson of first-degree murder, MCL

                                               -1-
750.316(1)(b), armed robbery, MCL 750.529, and possession of a firearm during the commission
of a felony (felony-firearm), MCL 750.227b. In LC No. 13-004693-FC, the jury convicted
Johnson of two counts of armed robbery, carrying a concealed weapon, MCL 750.227, and
felony-firearm. The jury acquitted Relerford of all charges in LC No. 13-005854-FC, but
convicted him of two counts of armed robbery in LC No. 13-004693-FC. In the first case, the
trial court sentenced Johnson to serve concurrent terms of life imprisonment without parole for
the murder conviction and 285 months to 48 years in prison for the robbery conviction. The
court sentenced him to serve a consecutive two-year prison term for the felony-firearm
conviction. In the second case, the trial court sentenced Johnson to serve 180 to 360 months in
prison for each robbery conviction, to serve 24 to 60 months in prison for the carrying a
concealed weapon conviction, and to serve a consecutive two-year term of imprisonment for the
felony-firearm conviction. The court sentenced Relerford to concurrent prison terms of 18 years
and 6 months to 40 years for each robbery conviction. Because we conclude there were no errors
warranting relief, we affirm in each docket.

                                        I. BASIC FACTS

       The charges at issue arose from two separate criminal episodes that occurred within an
hour of each other in the same Detroit neighborhood in May 2013.

       The prosecutor presented evidence that at approximately 1:00 a.m., Johnson and
Relerford robbed Chantell Stevenson and Danikia Harper outside a liquor store. After Relerford
pulled his white SUV alongside Stevenson’s car, Johnson left the SUV, got into Stevenson’s
backseat, threatened the sisters with a .45 caliber handgun, and stole their belongings. Johnson
then got back into the SUV and Relerford drove off.

       Approximately 45 minutes later, while Johnson was standing outside his residence, a
witness saw him staring at Dallas Allen, who was walking down the street listening to music on a
cell phone. Johnson ran into his house, emerged with a handgun, and headed directly toward
Allen. After hearing two gunshots, another witness saw Johnson fleeing the area where Allen
had been shot. Allen’s two cell phones were missing, and two .45 caliber shell casings were
found near his body. Later that day, Stevenson recognized Johnson and Relerford in the
neighborhood, called the police department, and police officers later arrested them at Johnson’s
residence. Allen’s two missing cell phones were found in the backyard and the white SUV was
parked in the driveway.

       Johnson and Relerford now appeal in this Court.

               II. JOHNSON’S APPEAL IN DOCKET NOS. 308101 & 309063

                            A. SUFFICIENCY OF THE EVIDENCE

        Johnson first argues that this Court must vacate his convictions for first-degree felony
murder, armed robbery, and felony firearm arising from Allen’s death because the prosecution
failed to present sufficient evidence to establish that Allen was killed as part of a robbery. In
reviewing a challenge to the sufficiency of the evidence, this Court views the evidence in a light
most favorable to the prosecution to determine whether a rational trier of fact could find that the
essential elements of the crime were proved beyond a reasonable doubt. People v Wolfe, 440
                                                -2-
Mich 508, 515; 489 NW2d 748 (1992). “[A] reviewing court is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000).

        In order to establish that Johnson committed felony murder, in relevant part, the
prosecutor had to prove that Johnson killed Allen while committing or attempting to commit
robbery. MCL 750.316(1)(b); People v Gayheart, 285 Mich. App. 202, 210; 776 NW2d 330
(2009). As relevant here, the elements of armed robbery include that Johnson used force or
violence against Allen and possessed a dangerous weapon in the course of committing a larceny.
People v Chambers, 277 Mich. App. 1, 7; 742 NW2d 610 (2007). “[T]he specific intent necessary
to commit larceny is the intent to steal another person’s property.” People v Cain, 238 Mich
App 95, 120; 605 NW2d 28 (1999). The felony-murder doctrine does not apply if the intent to
steal the victim’s property was not formed until after the homicide. People v Brannon, 194 Mich
App 121, 125; 486 NW2d 83 (1992). However, “a murder committed during the unbroken chain
of events surrounding the predicate felony is committed ‘in the perpetration of’ that felony[.]”
People v Gillis, 474 Mich. 105, 121; 712 NW2d 419 (2006) (citation omitted). The murder and
the felony need not be contemporaneous; rather, the defendant need only have intended to
commit the underlying felony when the homicide occurred. Brannon, 194 Mich. App. at 125.
Because of the difficulty inherent in proving an actor’s state of mind, “minimal circumstantial
evidence will suffice to establish the defendant’s state of mind.” People v Kanaan, 278 Mich
App 594, 622; 751 NW2d 57 (2008).

        Viewing the evidence in a light most favorable to the prosecution, a rational trier of fact
could find beyond a reasonable doubt that Johnson killed Allen with a firearm during the course
of an armed robbery. There was evidence that less than an hour before Allen was shot, Johnson
robbed Stevenson and Harper; during that robbery, he told them that he did “this,” meaning
robbery, for a living. Shortly thereafter, a witness saw Johnson staring at Allen as he walked
down the street while using a cell phone to listen to music. There was evidence that Allen
carried multiple phones with him, two of which were government-issued cell phones with
prepaid-minutes. The testimony established that Johnson retrieved a gun and then approached
Allen. Johnson was then seen fleeing from the scene approximately 10 seconds after the
gunshots were fired, and Allen’s two cell phones (with the prepaid minutes) were missing.
Allen’s cells phones were later found in the backyard of a house where Johnson was present.
From this evidence, a jury could reasonably conclude that Johnson targeted Allen for a robbery
after he saw Allen’s exposed cell phone and retrieved his handgun and approached Allen for that
purpose. Consequently, there was sufficient evidence to support the jury’s verdict that Johnson
killed Allen during the commission of an armed robbery and that he had the requisite intent.

                                            B. JOINDER

        Johnson next argues the trial court erred in granting the prosecution’s motion to join his
two cases for one trial under MCR 6.120(B)(1)(c). Whether joinder is appropriate is a mixed
question of fact and law. People v Williams, 483 Mich. 226, 231; 769 NW2d 605 (2009). “To
determine whether joinder is permissible, a trial court must first find the relevant facts and then
must decide whether those facts constitute ‘related’ offenses for which joinder is appropriate.”
Id. This Court reviews the trial court’s factual findings for clear error and its interpretation of the
court rule, which is a question of law, de novo. Id. However, the trial court’s ultimate decision

                                                 -3-
on permissive joinder of related charges lies “firmly within the discretion of trial courts.” People
v Breidenbach, 489 Mich. 1, 14; 798 NW2d 738 (2011).

        A trial court may join “offenses charged in two or more informations or indictments
against a single defendant . . . when appropriate to promote fairness to the parties and a fair
determination of the defendant’s guilt or innocence of each offense.” MCR 6.120(B). Joinder is
appropriate when the “offenses are related,” which, in relevant part, means “a series of acts
constituting parts of a single scheme or plan.” MCR 6.120(B)(1). When considering a motion
for joinder, courts should consider other factors including “the timeliness of the motion, the drain
on the parties’ resources, the potential for confusion or prejudice stemming from either the
number of charges or the complexity or nature of the evidence, the potential for harassment, the
convenience of witnesses, and the parties’ readiness for trial.” MCR 6.120(B)(2).

         Our Supreme Court has stated that offenses are “related” for purposes of joinder under
MCR 6.120(B)(1)(c) when the evidence indicates that the “defendant engaged in ongoing acts
constituting parts of his overall scheme or plan.” Williams, 483 Mich. at 235. Here, the evidence
indicated that Johnson engaged in ongoing acts related to an overall scheme of robbing persons
with a handgun on the same night and in the same geographic area. The separate robberies
occurred within a half mile of each other, within a one-hour time span, and shared a similar
motive, i.e., to commit larceny. In addition, evidence relevant to Johnson’s identity and intent in
the robbery and murder of Allen was intertwined with the evidence from the prior robberies.
There was also little potential for confusion because the two cases were presented distinctively,
and the facts were not complex. Because the evidence shows that Johnson used a common
scheme or plan, the same evidence would have been admissible in separate trials. Id. at 237
(“The admissibility of evidence in other trials is an important consideration because ‘[j]oinder of
. . . other crimes cannot prejudice the defendant more than he would have been by the
admissibility of the other evidence in a separate trial.’ ”). Thus, even if it were error to join the
cases, Johnson has not established prejudice.

       The trial court did not abuse its discretion in joining the offenses for trial and, even if it
were error to join the trials, that error would not warrant relief.

                              C. PRELIMINARY INSTRUCTION

        Johnson’s last argument is that the trial court erred when it gave the jury a preliminary
jury instruction, which preemptively foreclosed the jury’s opportunity to later rehear any
testimony or review any transcripts. Because he did not object to the instruction, our review is
for plain error affecting substantial rights. People v Carines, 460 Mich. 750, 752-753, 763-764;
597 NW2d 130 (1999).

       As a preliminary instruction, the trial court warned the jury to pay close attention to the
witnesses’ testimony because transcripts would not be available for months:

       [S]ometimes people think that at the end of the day we have written transcripts
       that can be reviewed. But that isn’t true. Those written transcripts won’t be
       available for months after this trial is over. So, because we don’t have those



                                                -4-
       written transcripts, it’s even more important that you pay attention and that you
       listen carefully to the evidence that will be presented.

        Although the trial court mitigated the instruction by indicating that it would provide the
jury with alternatives should the jurors have difficulty recollecting the testimony later, the trial
court’s instruction that the transcripts would not be available for months may have gone too far
by giving the jury the impression that there was no possible way to review the transcripts during
deliberations. People v Carter, 462 Mich. 206, 213 n 10; 612 NW2d 144 (2000); see also MCR
2.513(P) (providing trial court’s with discretion to allow the jury to review testimony, but
prohibiting the trial court from foreclosing the possibility of having testimony or evidence
reviewed at a later time). Nevertheless, because the trial court did not entirely foreclose the
possibility that the jury might review testimony in some manner other than through transcripts,
we cannot conclude that the trial court’s instruction amounted to plain error; similarly, given the
overwhelming evidence against Johnson, even if it were plain error, that error would not warrant
relief. Carines, 460 Mich. at 763. We would, however, caution the trial court from giving a
similar instruction in the future because it invites a claim of error.

                    III. RELERFORD’S APPEAL IN DOCKET NO. 319060

                              A. PRELIMINARY INSTRUCTION

        Relerford also challenges the trial court’s preliminary instruction as impermissibly
foreclosing the jury from requesting transcripts. Because he too failed to object before the trial
court, our review is limited to plain error affecting his substantial rights. Carines, 460 Mich. at
752-753. And for the same reasons we stated above, we conclude that the trial court did not
plainly err and, even if it did, that error would not warrant relief. Id.

                            B. SUFFICIENCY OF THE EVIDENCE

       Relerford also argues that there was insufficient evidence to support his convictions of
armed robbery; specifically, he maintains that the prosecution failed to present any evidence that
he shared or knew of Johnson’s criminal intent to commit armed robbery.

        At trial, the prosecutor advanced the theory that Relerford aided or abetted Johnson’s
armed robbery of Stevenson and Harper. A person who aids or abets the commission of a crime
may be convicted and punished as if he directly committed the offense. MCL 767.39. In order
to prevail on this theory, in relevant part, the prosecutor had to present evidence that Johnson
robbed Stevenson and Harper, Relerford assisted in the robberies, and Relerford either intended
to commit the robberies or knew that Johnson intended to commit the robberies at the time.
People v Izarraras-Placante, 246 Mich. App. 490, 495-496; 633 NW2d 18 (2001). Aiding and
abetting includes all forms of assistance rendered to the perpetrator of a crime and comprehends
all words or deeds that might support, encourage, or incite the commission of a crime. Carines,
460 Mich. at 757; People v Rockwell, 188 Mich. App. 405, 411-412; 470 NW2d 673 (1991). An
aider or abettor’s state of mind may be inferred from all the facts and circumstances, including a
close association between the defendant and the principal, the defendant’s participation in the
planning or execution of the crime, and evidence of flight after the crime. Carines, 460 Mich. at
757; People v Bennett, 290 Mich. App. 465, 474; 802 NW2d 627 (2010).

                                                -5-
        Viewed in a light most favorable to the prosecution, there was evidence that Johnson
committed an armed robbery as to both victims. There was also evidence that Relerford assisted
in the commission of the robberies by driving Johnson to the store, pulling up next to the
victims’ car to allow Johnson to quickly enter and exit, following Johnson’s instructions
concerning how to reposition the SUV after Johnson completed the robberies, and then serving
as the getaway driver. Finally, the evidence was sufficient to show that Relerford provided the
aid with the intent or knowledge that Johnson would commit the robberies. Relerford’s conduct
during the robberies, his later possession of items that were stolen from the victims, and the
evidence of Relerford and Johnson’s close and continued association 45 minutes after fleeing the
robbery scene, and again 12 hours later, supports an inference that they were acting in concert to
commit the crimes. Accordingly, the evidence was sufficient to support Relerford’s convictions
for armed robbery under an aiding and abetting theory.

       There were no errors warranting relief.

       Affirmed.



                                                            /s/ Michael J. Kelly
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Kirsten Frank Kelly




                                                 -6-